Citation Nr: 1143142	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  03-03 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to a disability rating in excess of 40 percent for residuals of a gunshot wound involving Muscle Groups XIV and XV, right thigh, with damage to right femur and degenerative joint disease of the right hip. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 40 percent rating for residuals of a gunshot wound (GSW) of the right thigh with damage to the right femur and involvement of Muscle Groups XIV and XV.  In January 2001, the Veteran submitted a notice of disagreement.

The Board notes that the Veteran did not file a timely Substantive Appeal.  However, inasmuch as the RO has taken actions to indicate to the Veteran that the present issue is on appeal, and it took no steps to close the appeal, the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

In May 2005, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a March 2003 rating decision, the RO granted service connection for the Veteran's degenerative joint disease of the right knee and right hip and included them in the 40 percent evaluation for residuals of the right thigh GSW.  In a June 2006 rating decision, the RO granted a separate 10 percent evaluation for right knee arthritis and continued the 40 percent evaluation for residuals of the right thigh GSW, including degenerative joint disease of the right hip.

In November 2006, the Board denied the Veteran's claim of entitlement to a rating in excess of 40 percent for residuals of a GSW of Muscle Groups XIV and XV, right thigh, with damage to the right femur and degenerative joint disease of the right hip.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court issued a memorandum decision, vacating the Board's November 2006 decision and remanding the appeal to the Board.  The appeal was returned to the Board for action consistent with the July 2008 Court remand.

In April 2009 and March 2011, the Board remanded the Veteran's claim to the Appeals Management Center (AMC) for further evidentiary development, including providing additional notice, obtaining any outstanding VA treatment records and Social Security Administration (SSA) records, and scheduling the Veteran for a VA examination.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the AMC has not complied fully with the Board's remand directives, as discussed more fully below.  As such, this claim must be remanded yet again.  See Stegall, supra.

In August 2011, the AMC granted a separate 10 percent disability rating for the Veteran's service-connected degenerative joint disease of the right hip, effective May 19, 2011.

As the Veteran is challenging the disability rating assigned for his service-connected residuals of a GSW of Muscle Groups XIV and XV of the right thigh with damage to the right femur, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The case is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims of entitlement to an increased rating for residuals of a gunshot wound involving Muscle Groups XIV and XV, right thigh, with damage to right femur and degenerative joint disease of the right hip, and TDIU.

With regard to the increased rating claim, the Board remanded the claim most recently in March 2011 for a new VA examination.  The Board directed the examiner to separately identify the functional manifestations of the Veteran's residuals of the GSW to the right thigh, involving Muscle Groups XIV and XV, with damage to the right femur and his right hip degenerative joint disease.  The examiner was also asked to indicate if the functional manifestations are identical or overlap.  Although the examiner evaluated the Veteran's residuals of a right thigh GSW and right hip arthritis, he failed to separately identify the functional manifestations of each or to indicate whether these functional manifestations overlapped or were identical.  Additionally, the VA examinations of record are unclear on which muscle groups are affected by the Veteran's GSW, Muscle Group XIII, XIV, and/or XV.  Thus, the case must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim); see also Stegall, supra.

With regard to the TDIU claim, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  At his April 2010 VA examination, the Veteran alleged that he was terminated from his job due to his limited capacity to perform as a result of his service-connected right thigh GSW.  Therefore, the issue of TDIU is raised by the record and it is properly before the Board.  A review of the record shows that further development is needed to properly adjudicate the TDIU claim.

The law provides that TDIU may be granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The record shows that the Veteran is currently unemployed.  He has indicated that his service-connected disabilities were the cause of his termination.  While the Veteran has been afforded previous VA examinations, an opinion as to his unemployability and the effect of his service-connected disabilities on his employability has not been rendered.  The Board finds that the Veteran should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  In light of the deficiencies in the April 2010 VA examination and November 2010 Veterans Health Administration medical opinion, the Veteran's claims of entitlement to an evaluation in excess of 40 percent for residuals of a GSW involving Muscle Groups XIV and XV, right thigh, with damage to right femur and degenerative joint disease of the right hip, and TDIU must be remanded for VA examinations.

Additionally, as the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Copies of VA treatment records from the West Palm Beach VA Medical Center, and any other VA facility identified by the Veteran, covering the period from February 2011, to the present, should be obtained and added to the claims folder.

2.  After completion of the above, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected residuals of a GSW involving Muscle Groups XIV and XV, right thigh, with damage to right femur and degenerative joint disease of the right hip.  The claims folder must be made available to the examiner for review of pertinent documents therein in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

The examiner must identify the functional manifestations of the residuals of the GSW to the right thigh, involving Muscle Groups XIV and XV, with damage to the right femur.  The examiner must then separately identify the functional manifestations of the right hip degenerative joint disease.  If the symptoms overlap or are identical, the examiner must so state.  

The examiner must also identify which specific muscle group(s) and muscle(s) are affected by the Veteran's right thigh GSW.  In doing so, s/he should comment on the specific muscle group(s) and muscle(s) identified by each prior examiner.

3.  Following completion of the above, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on his employability. The examiner should offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  A complete rationale should be provided for any opinion offered.

4.  Thereafter, the AMC should review the VA examinations to ensure that they comply with the Board's remand directives.

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims of entitlement to an increased rating for residuals of a gunshot wound involving Muscle Groups XIV and XV, right thigh, with damage to right femur and degenerative joint disease of the right hip, and TDIU should be readjudicated.  If either of the claims is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

						(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

